 Case 2:19-cv-01980-JS Document 20 Filed 10/29/20 Page 1 of 11 PageID #: 598



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------X
JEFFREY SHEPHERD,

                       Plaintiff,
                                                MEMORANDUM & ORDER
           -against-                            19-CV-1980(JS)

COMMISSIONER OF SOCIAL SECURITY,

                    Defendant.
------------------------------------X
APPEARANCES
For Plaintiff:      Daniel Adam Osborn, Esq.
                    Osborn Law
                    43 West 43rd Street, Suite 131
                    New York, New York 10036

For Defendant:         Matthew Mailloux, Esq.
                       United States Attorney’s Office
                       Eastern District of New York
                       271a Cadman Plaza East
                       Brooklyn, New York 11201

SEYBERT, District Judge:
           Plaintiff Jeffrey Shepherd (“Plaintiff” or “Shepherd”)

brings this action pursuant to Section 205(g) of the Social

Security   Act   (42   U.S.C.   § 405(g)),   challenging    defendant    the

Commissioner of Social Security’s (the “Commissioner”) denial of

his application for disability insurance benefits.              Before the

Court are Plaintiff’s motion for judgment on the pleadings (Pl.

Mot., D.E. 13; Pl. Br., D.E. 13-1; Pl. Reply, D.E. 19), and the

Commissioner’s cross-motion for judgment on the pleadings (Comm’r

Mot., D.E. 16; Comm’r Br., D.E. 17).         For the following reasons,

Plaintiff’s motion is GRANTED, the Commissioner’s cross-motion is
    Case 2:19-cv-01980-JS Document 20 Filed 10/29/20 Page 2 of 11 PageID #: 599



DENIED,      and   this   matter   is   REMANDED   for   further   proceedings

consistent with this opinion.

                                   BACKGROUND1

               Plaintiff applied for disability insurance benefits on

December 11, 2014, alleging disability beginning on April 16, 2014.

(R. 94.)       He primarily claimed inability to work due to issues

with his knee.         (R. 75.)     After his application was initially

denied on February 20, 2015, Plaintiff requested a hearing before

an administrative law judge (“ALJ”), which took place on May 11,

2017.     (R. 94; 67-80.)     On July 18, 2017, the ALJ issued a decision

finding that Plaintiff was not disabled.            (R. 94-102.)     Plaintiff

requested review of the ALJ’s decision and the Appeals Council

issued     a   decision   finding    that    Plaintiff   became    disabled   on

July 18, 2017 (the date of the ALJ’s decision) but not before.2

The Appeals Council otherwise adopted the ALJ’s decision.                (R. 4-

13.)     This action followed.       (Compl., D.E. 1.)




1 The background is derived from the administrative record filed
by the Commissioner. (R., D.E. 10.) For purposes of this
Memorandum & Order, familiarity with the administrative record
is presumed. The Court’s discussion of the evidence is limited
to the challenges and responses raised in the parties’ briefs.

2 The Appeals Council found that on the date of the hearing,
approximately one month before his 55th birthday, Plaintiff was
considered to be an individual of “advanced age.” Prior to the
hearing date, he was “closely approaching advanced age.” Based
on this change in age category, Plaintiff was disabled. (R. 11,
citing 20 C.F.R. § 404.1563.)

                                         2
 Case 2:19-cv-01980-JS Document 20 Filed 10/29/20 Page 3 of 11 PageID #: 600



           As relevant here, the record establishes that Plaintiff

is a high school graduate and previously worked as a truck driver,

cleaner, forklift operator, and stock clerk.          He had a commercial

drivers’ license but turned it in when his doctor declined to clear

him to drive due to his physical ailments.          (R. 72-75.)    In April

2014, Plaintiff fell and injured his right knee.           He visited Long

Island Medical Care Services, where a Physician’s Assistant (“PA”)

diagnosed a severe right knee sprain.          (R. 292-93.)     He followed

up at Long Island Medical Care Services one week later and was

advised to see an orthopedist as soon as possible.              He went to

Huntington Hospital for a CT scan, which showed findings of a

possible tear.    (R. 290-91.)

           Plaintiff first saw orthopedic surgeon Dr. Hal Feldman

on April 28, 2014.     He rated his knee pain as 8/10.          Dr. Feldman

recommended immediate surgical repair.         (R. 419-20.)     Dr. Feldman

performed surgery the next day and repaired Plaintiff’s right

patella tendon rupture.       (R. 296-98; 421-22.)        Dr. Feldman saw

Plaintiff for several follow-up appointments in May 2014. He noted

that Plaintiff had a residual temporary 100% disability (R. 416-

17) and opined Plaintiff was unable to return to work (R. 435).

           Plaintiff continued to see Dr. Feldman regularly for

several months.       By July 2014, Dr. Feldman noted a residual

disability at 50% and in August 2014, opined that Plaintiff was

able to perform part-time sedentary work activities.           (R. 410-11.)

                                     3
 Case 2:19-cv-01980-JS Document 20 Filed 10/29/20 Page 4 of 11 PageID #: 601



Dr. Feldman found the same in November 2014 (R. 407) and December

2014 (R. 405).    In February 2015, Dr. Feldman saw Plaintiff twice

and again opined that he had a 50% residual disability and could

perform   sedentary    work.     (R.       430-32.)   In   March   2017,   he

recommended physical therapy, which Plaintiff engaged in over

several months.    (R. 31-45.)

            In January 2015, in connection with his application for

disability benefits, consultative examiner Dr. Andrea Pollack

examined Plaintiff.      (R. 427-29.)        Upon examination, she opined

that he had a “moderate” restriction in walking, standing, climbing

stairs, and kneeling, and should avoid heavy lifting, carrying,

and heavy exertion.     (R. 429.)    In May 2017, at the request of the

ALJ, orthopedic surgeon Dr. Louis Fuchs reviewed Plaintiff’s file

(but did not examine Plaintiff). (R. 466-77.) Based on the record

evidence, he opined that in an eight-hour work day Plaintiff could

(1) sit for two hours at one time and eight hours total and (2) walk

and stand for one hour without interruption.          (R. 469.)    Dr. Fuchs

placed a question mark next to the boxes asking whether Plaintiff

could walk and stand for a total of three hours.           (R. 469.)

                                DISCUSSION

I.   Standard of Review

            In reviewing the ruling of an ALJ, the Court does not

determine de novo whether a plaintiff is entitled to disability

benefits.    Thus, even if the Court may have reached a different

                                       4
    Case 2:19-cv-01980-JS Document 20 Filed 10/29/20 Page 5 of 11 PageID #: 602



decision, it must not substitute its own judgment for that of the

ALJ.     See Jones v. Sullivan, 949 F.2d 57, 59 (2d Cir. 1991).               If

the Court finds that substantial evidence exists to support the

Commissioner’s decision, the decision will be upheld, even if

evidence to the contrary exists.            See Johnson v. Barnhart, 269 F.

Supp. 2d 82, 84 (E.D.N.Y. 2003).3

II.     The ALJ’s Decision

              Here, the ALJ applied the familiar five-step process

(see 20 C.F.R. §§ 404.1520, 416.920) and concluded that Plaintiff

was not disabled.        (R. 94-102.)       He found that (1) Plaintiff had

not engaged in substantial gainful activity from the alleged onset

date through the date last insured (R. 96); (2) Plaintiff had the

severe impairment of residuals of a right patellar tendon rupture

status post-surgical repair (R. 96); (3) but the knee impairment

did not meet or equal the severity of any of the impairments listed

in the Social Security Act (R. 97); (4) Plaintiff had the residual

functional capacity (“RFC”) to perform light work, as defined in

20 C.F.R. § 404.1567(b), with an ability to lift/carry up to 20

pounds occasionally and up to 10 pounds frequently, stand and/or

walk for six hours and sit for six hours in an eight-hour workday


3 The Appeals Council’s decision is the Commissioner’s final
decision in this case subject to this Court’s review. See 20
C.F.R. §§ 404.979, 404.981. Accordingly, the Court addresses
the issues raised by Plaintiff with the ALJ’s decision as
adopted by the Appeals Council. Plaintiff does not dispute the
Appeals Council’s conclusion regarding his age category.

                                        5
 Case 2:19-cv-01980-JS Document 20 Filed 10/29/20 Page 6 of 11 PageID #: 603



with normal breaks, and occasionally balance, stoop, kneel, crouch,

crawl, and to occasionally climb ladders, ropes, scaffolds, ramps

and stairs (R. 97); and (5) although Plaintiff could not perform

his past relevant work, there were jobs that existed during the

relevant period that Plaintiff could perform (R. 100-01).

III. Analysis

           Plaintiff contends that (1) the ALJ did not follow the

treating physician rule and (2) the ALJ’s RFC determination is not

supported by substantial evidence.           (Pl. Br. at 12-15.)         The

Commissioner responds that (1) the ALJ properly weighed the opinion

evidence and (2) the RFC finding was properly based on a review of

the totality of record evidence.         (Comm’r Br. at 17-29.)

     A.    The ALJ Violated the Treating Physician Rule

           The “treating physician rule” provides that the medical

opinions and reports of a claimant’s treating physicians are to be

given “special evidentiary weight.”        Clark v. Comm’r of Soc. Sec.,

143 F.3d 115, 118 (2d Cir. 1998).        The regulations state:

           Generally, we give more weight to opinions
           from your treating sources, since these
           sources are likely to be the medical
           professionals most able to provide a detailed,
           longitudinal    picture    of   your    medical
           impairment(s)    and   may   bring   a   unique
           perspective to the medical evidence that
           cannot be obtained from the objective medical
           findings alone or from reports of individual
           examinations,      such     as     consultative
           examinations or brief hospitalizations. If we
           find that a treating source’s opinion on the
           issue(s) of the nature and severity of your

                                     6
    Case 2:19-cv-01980-JS Document 20 Filed 10/29/20 Page 7 of 11 PageID #: 604



              impairment(s) is well-supported by medically
              acceptable clinical and laboratory diagnostic
              techniques and is not inconsistent with the
              other substantial evidence in your case
              record, we will give it controlling weight.

20 C.F.R. § 404.1527(c)(2).4           Thus, “when a treating physician’s

opinions are repudiated, the ALJ must comprehensively set forth

[his     or   her]   reasons   for    the       weight   assigned   to   a   treating

physician's opinion.”          Bracco v. Comm’r of Soc. Sec., No. 13-CV-

2637, 2015 WL 1475862, at *14 (E.D.N.Y. Mar. 31, 2015) (internal

quotation marks and citation omitted; alteration in original). “By

the same token, the opinion of a consultative physician, who only

examined a Plaintiff once, should not be accorded the same weight

as the opinion of a Plaintiff’s treating physician.” Id. (internal

quotation marks and citation omitted).

              When an ALJ does not afford controlling weight to the

opinion of a treating physician, the ALJ must consider several

factors:        “(1)   the   length   of        the   treatment   relationship   and

frequency of the examination; (2) the nature and extent of the

treatment relationship; (3) the extent to which the opinion is




4 “While the Act was amended effective March 27, 2017 [to
eliminate the treating physician rule], the Court reviews the
ALJ’s decision under the earlier regulations because the
Plaintiff’s application was filed before the new regulations
went into effect.” Williams v. Colvin, No. 16-CV-2293, 2017 WL
3701480, at *1 (E.D.N.Y. Aug. 25, 2017); see also 20 C.F.R.
§ 404.1527 (“For claims filed (see § 404.614) before March 27,
2017, the rules in this section apply. For claims filed on or
after March 27, 2017, the rules in § 404.1520c apply.”).

                                            7
 Case 2:19-cv-01980-JS Document 20 Filed 10/29/20 Page 8 of 11 PageID #: 605



supported by medical and laboratory findings; (4) the physician’s

consistency with the record as a whole; and (5) whether the

physician is a specialist.”      Schnetzler v. Astrue, 533 F. Supp. 2d

272, 286 (E.D.N.Y. 2008) (citations omitted).            The ALJ must also

set forth “‘good reasons’ for not crediting the opinion of a

plaintiff’s treating physician.”         Id. (citations omitted).

           Here, despite Dr. Feldman’s extensive treatment history

of Plaintiff, the ALJ assigned his opinions “limited weight”

(1) because “opinions that a claimant is ‘disabled’ are reserved

to the Commissioner” and (2) because “Dr. Feldman’s opinions that

[Plaintiff] had 50% or 100% disability, or could perform sedentary

work activities, were vague and conclusory, without any description

of specific functional limitations.”         (R. 100.)     As to the ALJ’s

first   reason,    although    decisions     regarding     disability    are

ultimately left to the Commissioner (see 20 C.F.R. § 404.1527(d)),

           [r]eserving the ultimate issue of disability
           to the Commissioner relieves the Social
           Security Administration of having to credit a
           doctor’s finding of disability, but it does
           not exempt administrative decisionmakers from
           their obligation . . . to explain why a
           treating physician’s opinions are not being
           credited. The requirement of reason-giving
           exists, in part, to let claimants understand
           the disposition of their cases, even--and
           perhaps especially--when those dispositions
           are unfavorable.

Newbury v. Astrue, 321 F. App’x 16, 18 (2d Cir. 2009) (quoting

Snell v. Apfel, 177 F.3d 128, 134 (2d Cir. 1999)) (ellipsis in


                                     8
 Case 2:19-cv-01980-JS Document 20 Filed 10/29/20 Page 9 of 11 PageID #: 606



original).     Thus, merely stating that it is the Commissioner’s

province to make ultimate disability determinations, and not Dr.

Feldman’s, does not fulfill the ALJ’s obligation to explain why

Dr. Feldman’s opinions were discredited.

             Additionally, the ALJ summarily gave (1) “good weight”

to the opinions of one-time consultative examiner Dr. Pollack

“because she personally examined [Plaintiff], and her opinion was

consistent    with   the   results   of   a   complete   examination”    and

(2) “great weight” to non-examining consultant Dr. Fuchs because

he “is a specialist in orthopedic surgery, and made a thorough

review of the entire file.”       (R. 100.)     But notably, Dr. Feldman

personally examined [Plaintiff] multiple times, is an orthopedic

surgeon, and his treatment notes made up much of the file, and in

contrast, the ALJ still accorded his opinions limited weight.            Yet

he gave great weight to the opinion of Dr. Fuchs, who merely

reviewed the file, and left a question mark next to two of the

evaluative boxes on the medical source statement he filled out.

(R. 469.)     “The ALJ’s perfunctory explanation for his reliance on

the consulting physicians’ opinions, and his rejection of the

treating    physician[’s]    evaluations,     cannot   withstand   judicial

scrutiny.”     Bracco, 2015 WL 1475862, at *17 (citing Smollins v.

Astrue, No. 11-CV-0424, 2011 WL 3857123, at *10 (E.D.N.Y. Sept. 1,

2011)).

             The ALJ also found that Dr. Feldman’s opinions were

                                     9
Case 2:19-cv-01980-JS Document 20 Filed 10/29/20 Page 10 of 11 PageID #: 607



“vague and conclusory” as they did not describe “any specific

functional limitations.”        (R. 100.)   Because the ALJ has a duty to

fill gaps in the record, “if a physician’s report is believed to

be insufficiently explained [or] lacking in support . . . the ALJ

must   seek    clarification    and   additional     information       from   the

physician, as needed, to fill any clear gaps before rejecting the

doctor’s opinion.”         Bracco, 2015 WL 1475862, at *14 (E.D.N.Y.

Mar. 31, 2015) (quoting Correale–Englehart v. Astrue, 687 F. Supp.

2d 396, 428 (S.D.N.Y. 2010)). Here, “to the extent the ALJ believed

that Dr. [Feldman’s] opinion was deficient for not opining on

Plaintiff’s      ability   to   perform     work-related     activities       [or

describing specific functional limitations], he was required to

seek additional evidence or clarification from the medical source.”

Id. at 16 (internal quotation marks and citations omitted).

              Because the ALJ did not afford Dr. Feldman’s opinion

controlling weight and failed to articulate good reasons for doing

so, the ALJ violated the treating physician rule.                 Accordingly,

the matter is REMANDED for further proceedings consistent with

this opinion.      See Halloran v. Barnhart, 362 F.3d 28, 33 (2d Cir.

2004) (“We do not hesitate to remand when the Commissioner has not

provided   ‘good    reasons’    for   the   weight   given   to    a   treating

physician’s opinion.”).         Additionally, because the Court finds

that violation of the treating physician rule requires remand, it

need not consider Plaintiff’s arguments regarding the ALJ’s RFC

                                      10
Case 2:19-cv-01980-JS Document 20 Filed 10/29/20 Page 11 of 11 PageID #: 608



finding.

                                CONCLUSION
           For the foregoing reasons, the Plaintiff’s motion (D.E.

13) is GRANTED and the Commissioner’s cross-motion (D.E. 16) is

DENIED.    This matter is REMANDED for proceedings consistent with

this Memorandum and Order.      The Clerk of the Court is directed to

terminate all pending motions and mark this case CLOSED.



                                         SO ORDERED



                                         _/s/ JOANNA SEYBERT_   __
                                         Joanna Seybert, U.S.D.J.

Dated: October   29 , 2020
       Central Islip, New York




                                    11
